Citation Nr: 9915402	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for urination and 
prostate problems as manifestations of an undiagnosed 
illness.

3.   Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for heartburn and 
stomach problems as manifestations of an undiagnosed illness.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for skin problems as a 
manifestation of an undiagnosed illness.

7.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.


8.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.

9.  Entitlement to service connection for chronic fatigue 
syndrome.

10.  Entitlement to service connection for joint pains and 
fatigue as manifestations of an undiagnosed illness.

11.  Entitlement to service connection for a respiratory 
disorder.

12.  Entitlement to service connection for breathing problems 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1988 
to December 1991.  He served in southwest Asia during the 
Persian Gulf War (Gulf War) from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action in which 
the RO, in effect, denied service connection for the 
following: (1) recurrent acute prostatitis; (2) urination and 
prostate problems as manifestations of an undiagnosed 
illness; (3) hiatal hernia with gastroesophageal reflux, 
esophagitis, and duodenitis; (4) heartburn and stomach 
problems as manifestations of an undiagnosed illness; (5) 
seborrheic dermatitis; (6) skin problems as a manifestation 
of an undiagnosed illness; (7) headaches as a manifestation 
of an undiagnosed illness; (8) memory loss as a manifestation 
of an undiagnosed illness; (9) chronic fatigue syndrome; (10) 
joint pains and fatigue as manifestations of an undiagnosed 
illness; (11) restrictive airway disease; and (12) breathing 
problems as a manifestation of an undiagnosed illness.  The 
veteran appealed and a Statement of the Case (SOC) was issued 
covering the aforementioned issues.  In his March 1998 
substantive appeal to the Board (Form 9), the veteran 
specifically indicated that he wished to continue his appeal 
for issues involving fatigue, a skin disorder, headaches, 
memory loss, breathing problems, and stomach problems.  The 
veteran did not indicate that he wished to continue his 
appeal with respect to his urinary symptoms.  However, at the 
September 1998 Board hearing, the veteran and his 
representative indicated that the claim(s) involving urinary 
and prostate problems were being appealed and testimony was 
offered on these issues.  As such, the Board finds that the 
issue(s) of entitlement to service connection for prostatitis 
and entitlement to service connection for urination and 
prostate problems as manifestations of an undiagnosed illness 
are before the Board for appellate consideration.




The issues of entitlement to service connection for chronic 
fatigue syndrome, fatigue and joint pain as manifestations of 
an undiagnosed illness, headaches as a manifestation of an 
undiagnosed illness, and memory loss as a manifestation of an 
undiagnosed illness, will be addressed in the REMAND 
following the decision below.


FINDINGS OF FACT

1.  The veteran had active military service in southwest Asia 
during the Gulf War from January 1991 to June 1991.

2.  The veteran's current prostate and urinary symptoms have 
been clinically diagnosed as prostatitis.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a prostate disorder, on a 
direct basis, is plausible.

4.  The veteran's current gastrointestinal condition has been 
clinically diagnosed as gastroesophageal reflux disease, 
esophagitis and duodenitis.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a gastrointestinal disorder, 
on a direct basis, is plausible.

6.  The veteran's current skin condition has been clinically 
diagnosed as seborrheic dermatitis.





7.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a skin disorder, on a direct 
basis, is plausible.

8.  The veteran's current respiratory condition has been 
clinically diagnosed as restrictive airways disease.

9.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a respiratory disorder, on a 
direct basis, is plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a prostate disorder on a direct basis.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  The veteran does not meet the criteria for service 
connection for a prostate or urinary disorder as a 
manifestation of an undiagnosed illness.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 and Supp. 1998); 38 C.F.R. § 3.317 
(1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a gastrointestinal disorder on a 
direct basis.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

4.  The veteran does not meet the criteria for service 
connection for a gastrointestinal disorder as a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. § 3.317 (1998).




5.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder on a direct basis.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

6.  The veteran does not meet the criteria for service 
connection for a skin disorder as a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.317 (1998).

7.  The veteran has not submitted a well-grounded claim for 
service connection for a respiratory disorder on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

8.  The veteran does not meet the criteria for service 
connection for a respiratory disorder as a manifestation of 
an undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran was 
examined for enlistment purposes in August 1988.  The veteran 
noted a history of ear, nose or throat trouble, hearing loss, 
broken bones, bone, joint or other deformity, and foot 
trouble.  On examination, it was noted that the veteran had 
undergone surgery consisting of the insertion of tubes in his 
ears as a child.  He also had surgery on his left elbow 
following a fracture.  He also had a history of a fractured 
right wrist one year prior to enlistment.  Pre-service 
private clinical records were obtained which documented 
a displaced fracture of the left humeral medial epicondyle in 
November 1980.  Based on his pre-service history of left 
elbow surgery, the veteran was seen for evaluation in the 
orthopedic clinic in August 1988.  X-rays of the left elbow 
at that time were interpreted to be normal; the diagnosis was 
status post fracture of the left 


elbow.  In October 1988, the veteran was seen for complaints 
of left knee pain.  Examination revealed no redness or 
swelling in the left knee joint and no diagnosis was made.  
In November 1988, the veteran complained of diarrhea for the 
previous two days.  In January 1989, the veteran was seen for 
treatment of a cold and productive cough.  In September 1989, 
the veteran complained of an injury to his right hip while 
playing football.  Examination of the right hip showed some 
tenderness over the trochanter and adjacent gluteal muscle 
region.  The assessment was a contusion of the right hip.  
The veteran was profiled for 6 days and prescribed heat and a 
muscle relaxant.  In July 1991, the veteran complained of low 
back pain and severe stiffness for the previous week.  He 
denied any history of back problems.  On examination, heel to 
toe walking was normal.  The veteran was prescribed Motrin.  
In August 1991, the veteran reported right ankle pain 
following a football injury.  Examination revealed a right 
ankle inversion with popping sound.  X-rays of the right 
ankle were normal.  The diagnostic impression was a right 
ankle sprain.  One week later, the veteran was seen for 
follow-up of the right ankle sprain.  At that time, the 
swelling had cleared, and there was no ecchymosis or laxity.  
Mild tenderness remained and the veteran was profiled for no 
running or marching for the next fourteen days.  On 
separation examination in December 1991, the veteran was 
diagnosed with recurrent cysts of the earlobes and mild pes 
planus.  No other defect or diagnoses were made at the time 
of separation.

VA outpatient treatment records were received from the 
Salisbury, North Carolina VA Medical Center (VAMC).  There 
are numerous references in these treatment records to 
complaints of fatigue, weakness, heartburn, breathing 
problems, skin rashes, urinary symptoms and body aches.  In 
June 1993, an emergency room report noted a diagnostic 
impression of Chronic Fatigue Syndrome and possibly Gulf War 
Syndrome.

In July 1993, the veteran was diagnosed with mild obstructive 
lung disease, arthralgias and chronic fatigue.



In August 1993, the veteran was seen for follow-up of fatigue 
after an abnormal chest x-ray.

In October 1993, the veteran was seen at the Salisbury, North 
Carolina VAMC at which time he complained of problems 
urinating.  The diagnostic impression was possible 
prostatitis.

In March 1994, the veteran presented to the emergency room 
and complained of fatigue and lightheadedness since February 
1993.  He indicated that his symptoms improved but never went 
back to normal.  The assessment included a notation of 
fatigue since February 1993, of unclear etiology.

In July 1994, the veteran was noted to have unexplained 
weakness.  A note in the treatment record referenced 
"Persian Gulf."

An upper gastrointestinal series in November 1994 revealed 
slight esophagitis, gastritis and duodenitis.  Recorded 
clinical data in November 1994 indicated that the veteran had 
been referred to the Persian Gulf Clinic to rule out Persian 
Gulf Syndrome.

In April 1995, the veteran was seen for complaints of 
headaches.  The diagnostic assessment noted that the 
veteran's headaches could be related to a sinus allergy.

On VA general medical examination in April 1995, the veteran 
complained of multiple symptoms including fatigue, 
arthralgias, body aches, memory loss, breathing problems, 
nocturia and stomach problems.  On examination there was no 
evidence of any respiratory disorder, fatigue, body 
infections, urinary problems, or prostate disorders.  There 
was no objective evidence of stomach problems, but the VA 
examiner noted a report in the claims folder suggesting that 
an esophagogastrostomy might be warranted.  Examination of 
the prostate was noted to be normal.


On VA neuropsychiatric examination in April 1995, the veteran 
complained of memory loss.  On examination, the examiner 
indicated that both recent and remote memory were good.  The 
diagnostic impression was alleged memory impairment, not 
found on examination.

In September 1995, the veteran was seen in the emergency room 
for complaints of a burning sensation in his stomach.  The 
diagnostic impression was gastritis.

On VA neuropsychiatric examination in October 1995, conducted 
as part of a Persian Gulf Registry examination protocol, the 
veteran complained of forgetfulness.  On examination, 
neurological review of systems was negative.  The veteran was 
able to remember six numbers forward and four backwards.  He 
remembered his social security number, the current date, and 
the last three presidents.  The diagnostic impression was 
forgetfulness.  In a document completed by the examining 
physician, the diagnoses included chronic fatigue syndrome 
and history of memory loss.

On the general medical examination conducted as a Persian 
Gulf Registry examination in October 1995, the veteran 
reported urinary urgency, frequency and dysuria.  
Genitourinary examination was normal.  The prostate was 
observed to be of normal size, soft, and somewhat tender.  
The VA examiner indicated that the tenderness might represent 
a chronic prostatitis.  A urine screen was negative.  The 
diagnoses included chronic rhinitis, history of fatigue, 
possibly secondary to recurrent infections, peptic ulcer 
disease, possible duodenal ulcer, urinary problems, probably 
secondary to chronic prostatitis, nocturia, etiology 
undetermined, and restrictive lung disease.

In a lay statement dated in August 1996, a former employer of 
the veteran indicated that the veteran's medical problems had 
interfered with his ability to work and were a primary factor 
in the veteran's resignation from his job at a Healthrider 
store after approximately four months of employment.


VA outpatient treatment records reveal that the veteran was 
treated for acute prostatitis and recurrent prostatitis in 
April and November 1996.

In a letter dated in December 1996, a friend of the veteran 
stated that she had noticed the veteran having problems 
beginning in January 1992 due to heartburn, joint pain, 
extreme weakness, fatigue, breathing problems and skin 
rashes.

Undated recorded clinical data contains a diagnosis of 
gastroesophageal reflux disease.  He was referred for tests 
including an upper gastrointestinal series.  In June 1996, 
the veteran was diagnosed with a hiatal hernia following the 
results of the upper GI series.  At that time, the veteran 
was also noted to have seborrheic dermatitis.  The report of 
the upper GI series showed the presence of a sliding hiatal 
hernia with gastroesophageal reflux evidence of reflux 
esophagitis, and duodenal fold thickening compatible with 
duodenitis.  There was no evidence of gastritis or gastric 
ulcers.

In April 1997, the veteran reporting ongoing bouts with 
fatigue and recurrent fever.

On VA psychiatric and neurological examination in September 
1997, the veteran complained of fatigue for the previous 5 
years.  He reported that he is weak all of the time and has 
decreased stamina.  He indicated that he was told at one time 
that he has chronic fatigue syndrome.  He said that he is 
always tired and has not been able to work.  He also reported 
a five year history of headaches, averaging 2-3 per week for 
3-4 hours at a time.  Neurological examination was normal.  
Mental status examination revealed a somewhat tense mood and 
appropriate affect.  Remote and recent memory were noted to 
be good.  The diagnostic impression was headaches with no 
neurological sequelae, of unknown etiology.

On VA examination for systemic conditions in September 1997, 
the veteran reported flu-like symptoms after his return from 
the Gulf War, in addition to memory loss and fatigue.  A 
chest x-ray was normal.  Pulmonary function tests 


were interpreted to show mild restriction.  The diagnostic 
impression was fatigue of unknown etiology.

At his September 1998 Board hearing before the undersigned 
member of the Board, the veteran testified that he served in 
the Gulf War in Kuwait as a mechanic.  He described 
difficulty breathing because of the oil fires.  The veteran 
reported that it was very irritating to his nose and lungs.  
He also had skin problems consisting of 
severe dryness around his nose and a burning sensation under 
his mustache area and on his forehead.  At the time of his 
discharge from service in 1991, the veteran testified that he 
was experiencing flu-like symptoms and weakness which had not 
previously existed.  He did not seek any treatment for his 
flu-like symptoms because going to the doctor was not looked 
kindly on by his unit and the veteran said that he wanted to 
keep his good record intact.  After he had been out of the 
service for about six months, the veteran said that he 
started to experience a lot of problems with his stomach, 
headaches, worsening of his skin condition, fatigue, joint 
pain, and memory loss.  In addition, the veteran said that 
his breathing problems increased.  The veteran said that 
doctors have told him he probably has acid reflux disease, 
restrictive airway disease and some kind of dermatitis.  The 
veteran testified that he believes all of his symptoms are 
related to his service in the Gulf War.  Later in the 
hearing, the veteran reported that he had heartburn and skin 
problems in service but did not get any treatment for those 
symptoms.  After he had been out of the military for about 
six months, the veteran indicated that he started to have 
problems with urination.  He testified that he began to have 
difficulty urinating and also had to make frequent visits to 
the bathroom.  The veteran indicated that he had received 
treatment at the Salisbury VAMC for what was characterized as 
probable prostatitis.  He said that he was prescribed 
antibiotics; his symptoms come and go and he believes that 
the medication has not significantly helped him.






II.  Analysis

a.  Service Connection for Disorders as Manifestations of an 
Undiagnosed Illness pursuant to the provisions of 38 C.F.R. 
§ 3.317.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation 
established the presumptive period as not later than two 
years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Effective 
November 2, 1994, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was expanded.)  
The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 



(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not  later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening 
over a 6-month period will be considered 
chronic. The 6-month period of chronicity 
will be measured from the earliest date 
on which the pertinent evidence 
establishes that the signs or symptoms of 
the disability first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be 


manifestations of undiagnosed illness 
include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 




(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

Following a review of the entire claims folder, the Board 
finds that the veteran's claims for service connection for a 
prostate disorder, a gastrointestinal disorder, a skin 
disorder and a respiratory disorder, each claimed as 
manifestations of an undiagnosed illness, are not well-
grounded.  See 38 U.S.C.A. § 5107 and VAOPGCPREC 4-99 (May 3, 
1999).

Pursuant to the recently issued opinion of the General 
Counsel for VA (VAOPGCPREC 4-99), the requirements for a 
well-grounded claim under the provisions of 38 C.F.R. § 3.317 
and 38 U.S.C.A. § 1117 for disability based on an undiagnosed 
illness have not been met.  Specifically, in order to 
establish his claims, the regulations provide, in pertinent 
part, that the illness not be attributable to any known 
clinical diagnosis by history, physical examination and 
laboratory tests.  Based on the above-referenced statutory 
and regulatory terms, VAOPGCPREC 4-99 identifies the 
necessary elements of a well-grounded claim 


under 38 C.F.R. § 3.317 and 38 U.S.C.A. § 1117 as follows: 
(1) proof of active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) proof of one or more signs or symptoms of 
undiagnosed illness; (3) proof of objective indications of 
chronic disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period; and (4) proof that the chronic disability 
is the result of the undiagnosed illness.

The Board has determined that the veteran served in the Gulf 
War from January 1991 to June 1991.  He has reported urinary, 
prostate, gastrointestinal, skin and respiratory symptoms 
which have lasted for more than six months and are, 
therefore, chronic in nature.  However, appellate review of 
the claims folder reveals, as set forth above, that the 
veteran has been diagnosed with specific prostate, 
gastrointestinal, skin and respiratory disorders.  As such, 
his claimed symptoms have been attributed to known clinical 
diagnoses.  Against this background, and considering the 
clinical documentation of diagnosed prostate, 
gastrointestinal, skin and respiratory disorders, the Board 
finds that the veteran has not presented well-grounded claims 
for entitlement to service connection for a prostate 
disorder, gastrointestinal disorder, a skin condition, or a 
respiratory disorder as manifestations of an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 and the 
appeal as to these issues is denied.


b.  Direct Service Connection

In order to establish service connection for a disability on 
a direct basis, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is a 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b) (1998).  A determination of service connection 
requires a finding of the existence of a 


current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented well-grounded claims for service connection for 
a prostate disorder, a gastrointestinal disorder, a skin 
disorder and a respiratory disorder on a direct basis.  A 
well-grounded claim is one which is plausible.  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
Also, in order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claims for service connection for a 
prostate disorder, a gastrointestinal disorder, a skin 
disorder and a respiratory disorder, on a direct basis, are 
not well-grounded.  Appellate review of the evidence in the 
claims folder shows that the veteran has current diagnoses of 
a prostate disorder (characterized as recurrent prostatitis), 
a gastrointestinal disorder (variously characterized as 
gastroesophageal reflux disease, 


esophagitis, and duodenitis), a skin disorder (characterized 
as seborrheic dermatitis), and a respiratory disorder 
(characterized as restrictive airway disease).  The first 
prong of Caluza is met for the purpose of entitlement to 
service connection for a prostate disorder, a 
gastrointestinal disorder, a skin disorder and a respiratory 
disorder, on a direct basis.  The service medical records are 
negative for any complaints, treatment or diagnoses of a 
prostate disorder, a gastrointestinal disorder, skin disorder 
or respiratory disorder.  However, the veteran is competent 
to report that he had experienced symptoms in service 
involving his skin, and is also competent to report that he 
had urinary symptoms, prostate problems, respiratory symptoms 
and gastrointestinal symptoms in service; the second prong of 
Caluza is met for all four claimed conditions on a direct 
basis.  Nonetheless, the veteran has not presented a medical 
opinion from any physician on record in this case which links 
a current prostate disorder, a gastrointestinal disorder, a 
skin disorder or a respiratory disorder to service or any 
incident of service.  The third prong of Caluza is not met.

As noted previously, medical evidence of a nexus between an 
in service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding the veteran's claims, they are not well-
grounded and the appeal as to these issues must be denied.


ORDER

1.  Service connection for a prostate disorder, on a direct 
basis, is denied.

2.  Entitlement to service connection for a prostate 
disorder, as a manifestation of an undiagnosed illness, is 
denied.

3.  Service connection for a gastrointestinal disorder, on a 
direct basis, is denied.



4.  Entitlement to service connection for a gastrointestinal 
disorder, as a manifestation of an undiagnosed illness, is 
denied.

5.  Service connection for a skin disorder, on a direct 
basis, is denied.

6.  Entitlement to service connection for a skin disorder, as 
a manifestation of an undiagnosed illness, is denied.

7.  Service connection for a respiratory disorder, on a 
direct basis, is denied.

8.  Entitlement to service connection for a respiratory 
disorder, as a manifestation of an undiagnosed illness, is 
denied.


REMAND

The veteran and his representative contend, in essence, that 
he should be service connected for fatigue, headaches and 
memory loss as manifestations of an undiagnosed illness.  
This claim is based on the veteran's service in Southwest 
Asia during the Gulf War from January 1991 to June 1991.

Following a review of the entire claims folder, the Board 
finds that further development is required with respect to 
the issues of entitlement to service connection for fatigue, 
headaches and memory loss as manifestations of an undiagnosed 
illness, and for entitlement to service connection for 
chronic fatigue syndrome, on a direct basis.  The veteran's 
service medical records are negative for 
any complaints, treatment or diagnoses involving fatigue, 
headaches, or memory loss.

Post-service VA outpatient treatment records reflect that the 
veteran has sought treatment for complaints of headaches, 
weakness, and fatigue.  He has also 


complained of memory loss.  The claims folder contains 
references to diagnoses of chronic fatigue syndrome.  
However, it does not appear that a complete examination has 
been conducted to ascertain whether the veteran meets the 
criteria for a diagnosis of chronic fatigue syndrome, as set 
forth in 38 C.F.R. § 4.88a, and revised effective July 15, 
1995.  [A new Diagnostic Code 6354 was also established so 
that once service-connected, disability ratings might be 
uniformly effectuated].

Specifically, the pertinent VA regulation concerning a 
diagnosis of chronic fatigue syndrome requires the (1) new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least six months; and (2) the exclusion, by history, physical 
examination, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms; and (3) six or 
more of the following: (i) acute onset of the condition; (ii) 
low grade fever; (iii) nonexudative pharyngitis; (iv) 
palpable or tender cervical or axillary lymph nodes; (v) 
generalized muscle aches or weakness; (vi) fatigue lasting 24 
hours or longer after exercise; (vii) headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state); (viii) migratory joint pains; (ix) 
neuropsychologic symptoms; (x) sleep disturbance.  See 38 
C.F.R. § 4.88a (1998).

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, 
including requesting a VA general medical examination."  
Other specialist examinations are to be ordered as 
appropriate.  The RO should also consult VBA All-Stations 
Letter 98-17 (2/26/98) which contains mandatory guidelines 
for disability examinations of Gulf War veterans outlined in 
a memorandum dated February 6, 1998.  The RO is 
advised to provide the examiner with a copy of the guidelines 
prior to scheduling the examination.  The RO is advised to 
make certain that the examination conforms precisely to the 
guidelines prior to adjudicating the issue of service 
connection for fatigue claimed as due to an undiagnosed 
illness.



The veteran has been seen for multiple VA examinations.  
These examinations have resulted in diagnoses including 
headaches, of unknown etiology, fatigue, of unknown etiology 
and forgetfulness.

On VA examination in September 1997, the veteran reported a 
history of fatigue for the last five years.  He indicated 
that he felt weak all of the time and has decreased stamina.  
He reported multiple physical complaints and said that he had 
been told at one time that he had chronic fatigue syndrome.  
He indicated that his weakness had worsened over time; he 
feels tired all of the time and is unable to work.  The 
veteran also presented a five year history of headaches which 
he described as consisting of dull, steady pain and located 
at various parts of his head.  He stated that he has 
headaches 2-3 times per week, lasting for 3-4 hours at a 
time.  There are no known aggravates and his headaches are 
relieved with rest and over the counter medication.  He 
denied any associated symptoms.  On mental status 
examination, the veteran was observed to be alert and 
cooperative.  There was no loosened associations or flight of 
ideas.  His mood was tense and his affect was appropriate.  
The examiner noted that the veteran's recent and remote 
memory were good; no specific memory testing was recorded.  
Neurological examination revealed normal strength and a 
normal station and gait.  Cranial nerve examination was 
within normal limits.  Motor examination revealed no 
asymmetry, involuntary movements, weakness or atrophy.  
Muscle tone was normal.  The diagnostic impression was 
headaches with no neurological sequelae, etiology unknown.

On VA systemic conditions examination, the veteran reported 
flu-like symptoms after returning from the Persian Gulf War.  
He reported memory loss and fatigue.  All laboratory tests 
were negative.  Chest x-ray and lumbosacral spine x-ray were 
normal.  The diagnostic impression was fatigue, of unknown 
etiology.  No memory testing was conducted at that time.

VA outpatient treatment records were received from the 
Salisbury, North Carolina VA Medical Center (VAMC).  
Appellate review of those records shows that the 


veteran has been seen intermittently for complaints of 
weakness, headache and fatigue.  The veteran presented to the 
emergency room in March 1994, at which time he was noted to 
have fatigue of unclear etiology since February 1993.  In 
November 1994, the veteran was referred to the Persian Gulf 
Clinic to rule out Persian Gulf Syndrome.  In April 1995, 
recorded clinical data noted the possibility that the 
veteran's headaches could be due to a sinus allergy.

Insofar as the claims folder notes the presence of headaches 
due either to a sinus allergy or to unknown etiology, the 
Board finds that further VA examination is warranted to 
determine whether the symptomatic headaches are the result of 
a clinically known condition.

With respect to the veteran's claim involving memory loss, 
the Board concludes that a comprehensive psychological or 
psychiatric examination has not yet been conducted to 
determine the presence of demonstrable memory loss and, if 
present, the etiology thereof.

Under the circumstances described above, the issues of 
entitlement to service connection for fatigue and joint pain, 
headaches and memory loss due to undiagnosed illness, and 
entitlement to service connection for chronic fatigue 
syndrome, on a direct basis, are REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for fatigue, joint pains, 
headaches or memory loss since the most 
recent VA examinations in September 1997.  
Based on his 
response, the RO should obtain a copy of 
all treatment records pertaining to 
fatigue, to include chronic fatigue 
syndrome, joint pains, headaches and 
memory loss, from the identified 
source(s), and associate them with the 
claims folder.


2.  The veteran should again be asked to 
submit nonmedical indications of the 
presence of fatigue, headaches, and 
memory loss post-service that can be 
independently observed or verified.  Such 
evidence includes but is not limited to 
such events as time lost from work, 
evidence that a veteran has sought 
medical treatment for his or her 
symptoms, and evidence affirming changes 
in the veteran's appearance, physical 
abilities and mental or emotional 
attitude.

3.  The RO should review the record and 
determine whether the claim was developed 
in accordance with the directives in 
effect at the time of the Remand.  If 
not, all needed development should be 
accomplished.

4.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations contained 
in the February 6, 1998, memorandum 
described above.  The entire claims 
folder, a copy of this REMAND, and a copy 
of the February 6, 1998 memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner prior to the 
examination.  All clinical findings 
should be reported in detail.  Following 
examination, the VA physician should 
answer the following questions: (1) does 
the veteran have chronic fatigue syndrome 
as defined in the regulatory criteria of 
38 C.F.R. § 4.88(a); (2) if the veteran 
does not have chronic fatigue syndrome, 
does he 


have some other known diagnostic entity 
which would explain his symptoms of 
fatigue and joint pain; (3) does the 
veteran have a diagnosed headache 
disorder; (4) does the veteran have 
clinically demonstrated memory loss; (5) 
if memory loss is found to be present, 
the VA physician should identify the 
etiology of such memory loss.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the remanded issues 
should be readjudicated.  If any determination remains 
adverse to the veteran, both the appellant and his 
representative should be provided with a Supplemental 
Statement of the Case.  The veteran and his representative 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

